         Case 2:18-cv-01000-DSC Document 42 Filed 06/14/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THE LAUREL MANAGEMENT
GROUP, LLC, and DENISE
MUELLER,

                       Plaintiffs,
               v.                             HONORABLE DAVID S. CERCONE
                                              Case No.: 2:18-cv-1000-DSC
WHITE SHEEP CORPORATION,
and HAMISH SUTHERLAND,

                       Defendants.


          DEFENDANT WHITE SHEEP’S FIRST MOTION FOR SANCTIONS

       Defendant, White Sheep Corporation (“White Sheep”), hereby moves this Court for an

order imposing sanctions against Plaintiffs, The Laurel Management Group, LLC (“Laurel

Management”) and Denise Mueller, and (1) precluding them from presenting any evidence that

they assisted defendant White Sheep to prepare an application for the Commonwealth of

Pennsylvania, or alternatively, dismissing their action with prejudice; (2) holding Plaintiffs and

their counsel in contempt of court; and (3) directing Plaintiffs or their counsel to pay defendant

White Sheep’s attorneys’ fees associated with this motion. Defendant White Sheep submits the

accompanying memorandum of law in support of its request for sanctions.


                                              STRADLEY RONON STEVENS & YOUNG LLP
                                              /s/ Elizabeth A. Kuschel
                                              David C. Franceski, Jr., Esquire
                                              Elizabeth A. Kuschel, Esquire
                                              Stradley Ronon Stevens & Young, LLP
                                              2005 Market Street Suite 2600
                                              Philadelphia, PA 19103
                                              Phone: (215) 564-8000
                                              Email: dfranceski@stradley.com
                                                         ekuschel@stradley.com
